               Case 3:20-cv-07869-RS Document 89 Filed 05/04/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 2                                SAN FRANCISCO DIVISION

 3
      Aline ANUNCIATO, et al.                            Civil Action No. 3:20-cv-07869-RS
 4
                              Plaintiffs -Petitioners,
 5                  v.
                                                         ORDER
 6
      Joseph R. BIDEN, President of the United
 7    States of America, et al.,

 8                             Defendants.

 9

10
                                               ORDER
11
            Pursuant to the parties’ stipulation regarding the Defendants’ Motion to Dismiss for
12
     Mootness, ECF No. 87, the Court issues the following order:
13
               x   Plaintiffs will file their response by May 13; and
14
               x   Defendants will file any reply by May 26.
15
     IT IS SO ORDERED.
16

17
            May 4, 2021
     Date: __________________
18
                                                           _________________________
19                                                         The Honorable Richard Seeborg
                                                           United States District Court Judge
20

21

22


                                                                                     3:20-CV-07869-RS
                                                                                                    4
